Citation Nr: 1641608	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent disabling for left knee instability due to abnormality of the medial collateral ligament. 

2. Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with traumatic arthritis. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Additionally, the United States Court of Appeals for Veterans Claims (CAVC) remanded the Veteran's increased rating claims in January 2014 to allow for additional development. 

A hearing was held before the undersigned Veterans Law Judge in 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to: (1) An initial evaluation in excess of 20 percent disabling for left knee instability due to abnormality of the medial collateral ligament; (2) a disability rating in excess of 10 percent for residuals of a left knee injury with traumatic arthritis; and (3) a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

VA's duty to assist establishes the obligation to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity). Here, the Veteran most recently underwent VA examination in August 2015. At that time, the Veteran reported the regular use of a wheelchair and constant use of a brace and cane to assist with ambulation due to his service-connected left knee disabilities. 

Subsequently, in February 2016, the Veteran submitted a form for Medicaid community-based services indicating that he was now entirely unable to ambulate without the use of a wheelchair or scooter. In evaluating the Veteran's functional capacity, it was noted that the Veteran now required maximal assistance with ordinary housework, transportation, dressing the lower body, and locomotion, and further exhibited total dependence in completing such tasks as managing stairs, shopping for food and household items, and walking between locations on the same floor indoors. As such, the Veteran was unable to walk 15 feet at one time.  

Accordingly, the Board finds sufficient evidence of a worsening of the Veteran's condition to warrant a new VA examination at this time. The Board also notes that subsequent to the February 2014 VA knee examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Additionally, the Board cannot review the Veteran's TDIU claim until the Veteran's left knee disabilities have been properly evaluated, as the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the Veteran's left knee disability claims necessitates remand of the TDIU claim, as well.  

Finally, the Board notes that in his substantive appeal statement in December 2013 regarding the TDIU claim, the Veteran requested a videoconference hearing.  The Board notes that the issue of TDIU had not been specifically discussed at the prior Board hearing in 2010.  Such a videoconference hearing was scheduled for October 24, 2016, but was cancelled due to a conflict in the schedule which precluded a three way hearing conference requested by the Veteran's attorney.  If the TDIU claim cannot be granted based on the foregoing development, the videoconference hearing before a Veterans Law Judge should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected left knee disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for Diagnostic Codes 5010 and 5257. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner should specifically address the following:

a. Present a complete disability picture as caused by the Veteran's left knee disabilities, including whether the Veteran experiences marked interference with employment or frequent periods of hospitalization due to his disabilities; 

b. Address the functional effects that the Veteran's service-connected left knee disabilities have on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

c.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for all opinions.

If the Veteran does not report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions. 

2. Readjudicate the claims on appeal. If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. 

3.  If the benefits are not granted to the Veteran's satisfaction, a video conference hearing should be rescheduled.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




